After explaining what the crime of murder was, he said the case presented to the jury three questions: Was the death caused by poison? Was that poison administered by the prisoner ? Was it so done intentionally on his part ?
As to the first question, they would consider the previous good health of the deceased, the symptoms of her sickness, *240the appearance of the body after death, and the presence of arsenic in the body, in the vomit; and in the sugar; but in considering them the jury must inquire if all these circumstances were consistent with the theory of death by poisoning, for if any one of them was inconsistent with that theory they would not be warranted in finding that poison was the cause of the death. For that purpose it would not be enough to say that some of the symptoms and appearances were consistent with some other disease. They must be affirmatively inconsistent, or, in other words, they must be such as would not be there if poison was the cause.
' As to the second question, w6s the poison administered by him ? They must bear in mind that he had the opportunity to do it, and that he did administer to her sugar from the paper in which arsenic was found.
And then, as to the third question, the inquiry would be as to his motive for perpetrating the offense? Was it to get rid of a wife who was troublesome to him, or was it to get possession of her property, or both operating in his mind ?
There was another consideration for the jury, that of the prisoner having been ‘ sick himself. He, the judge, did not recollect that any of the witnesses had said that they saw him vomit; but several of them testified that he said he was sick. If any of them saw him sick, it would be a natural and legitimate inference that he had partaken of the same sugar; and if that were so, the inference would be almost irresistible to a well regulated mind, that he did not intentionally poison her, because he hazarded his own life as well as hers. But another important view of this case is, that all this idea of sickness on the part of the prisoner, may have been fabricated by him to meet the result. The question is, was his sickness genuine, or was it fabricated on his part. For what did he fabricate the sickness except to meet such a charge as this ? If it was real and genuine then they might well doubt whether there was any real design on his part to take the life of his wife. If they had any doubt that the death of the deceased was caused by poison, then they ought not convict the prisoner; or if *241they believed that he did administer the poison, without knowing it to he such, they should acquit him.
The prisoner was found guilty of murder.